--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.26

 
STOCK OPTION
GRANT AGREEMENT


2001 Directors and Officers Long-Term Incentive Plan




On _______________, 2009 (the “Date of Grant”) the Compensation Committee of the
Board of Directors (the “Committee”) of McDermott International, Inc. (the
“Company”) granted to you, pursuant to the 2001 Directors and Officers Long-Term
Incentive Plan (the “Plan”) of the Company, certain Non-Qualified Stock Options
(the “Options”), upon the terms and conditions set forth in the Program, and/or
in this Agreement (hereinafter, the “Grant”).  The provisions of the Plan are
incorporated herein by reference.  A copy of the Plan is enclosed for your
reference.


Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries.  The term
“Company” as used in this Agreement with reference to employment shall include
subsidiaries of the Company.  Whenever the words “you or your” are used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to the beneficiary, estate, or personal
representative, to whom any rights under this Agreement may be transferred by
will or by the laws of descent and distribution, it shall be deemed to include
such person.


Subject to the provisions of the Plan, the terms and conditions of this Grant
are as follows:


1.  
Number and Price of Options – The Company grants to you the option to purchase
from the Company at the price of $_________ up to, but not exceeding in the
aggregate, the number of shares of the Company’s Common Stock (the “Common
Stock”), as shown on the attached Notice of Grant and as explained hereinafter
and in the Program.



2.  
Option Term – Options have been granted for a period of seven (7) years from the
Date of Grant (the “Option Term”).



3.  
Vesting of Options – Subject to the “Forfeiture of Options” paragraph below,
options do not provide you with any rights or interest therein until they vest
and become exercisable in one-third (1/3) increments on the first, second and
third anniversaries of the Date of Grant.  Options which are or become
exercisable at the time of termination of employment continue to be exercisable
until terminated in accordance with Paragraph 6 below.



All unvested Options shall become vested and exercisable upon your termination
of employment due to death or disability, or upon the occurrence of a “Change in
Control” as defined in the Plan.


If your employment is terminated prior to the third anniversary of the Date of
Grant due to “Retirement”, 25 % of the then unvested Options will become vested
and exercisable provided your termination date is on or after the first
anniversary of the Date of Grant, and 50% of the then unvested Options will
become vested and exercisable provided your termination date is on or after the
second anniversary of the Date of Grant.  For this purpose, “Retirement” means a
voluntary termination of employment after attaining age 60 and completing 10
years of service with the Company or its subsidiaries, or an involuntary
termination due to reduction in force.


The Committee, in its sole discretion, may provide for additional vesting.


4.  
Forfeiture of Options - Options which are not and do not vest and become
exercisable at your termination of employment with the Company or its
subsidiaries for any reason shall, coincident therewith, terminate and be of no
force and effect.



In the event that (i) you are convicted of (1) a felony or (2) misdemeanor
involving fraud, dishonesty or moral turpitude, or (ii) you engage in conduct
that adversely effects or may reasonably be expected to adversely affect the
business reputation or economic interests of the Company, as determined in the
sole discretion of the Committee, then all outstanding Options awarded to you
under this grant terminate and have no force and effect immediately upon notice
of such conviction or determination.  In addition, your right to exercise
Options may be suspended during any inquiry regarding any such acts pending a
final determination by the Committee.



 
 

--------------------------------------------------------------------------------

 

How to Exercise – Charles Schwab & Co., Inc. (“Schwab”) currently administers
the Company’s stock plans and you must exercise your Options with Schwab.  You
have two ways to exercise your Options through Schwab:


1.  
Online – http://equityawardcenter.schwab.com; or



2.  
Telephone – 1-800-654-2593.



Certain restrictions apply if you are a Section 16 insider.  The Committee may
change Plan administrators or exercise procedures from time to time.  You will
be notified of such changes, as applicable.


5.  
Termination of Options – The Options, which become exercisable as provided in
paragraphs 3 and 4 above, shall terminate and be of no force or effect as
follows:



(a)  
If your employment terminates during the Option Term by reason of Retirement or
disability, the Options terminate and have no force or effect upon the
expiration of the Option Term;



(b)  
If your employment terminates during the Option Term by reason of death, the
Options terminate and have no force or effect three (3) years after the date of
death, or upon the expiration of the Option Term, whichever occurs first;



(c)  
If your employment terminates during the Option Term for any other reason, the
Options terminate and have no force or effect upon the expiration of three (3)
months after your termination of employment or the expiration of the Option
Term, whichever occurs first;



(d)  
If you continue in the employ of the Company through the Option Term, the
Options terminate and have no force or effect upon the expiration of the Option
Term.





6.  
Who Can Exercise – During your lifetime the Options shall be exercisable only by
you.  No assignment or transfer of the Options, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or pursuant to a Qualified Domestic Relations Order,
shall vest in the assignee or transferee any interest whatsoever.



7.  
Securities and Exchange Commission Requirements.  If you are a Section 16
insider, this type of transaction must be reported on a Form 4 before the end of
the second (2) business day following the Date of Grant.  Please be aware that
if you are going to reject the grant, you should do so immediately after the
Date of Grant to avoid potential Section 16 liability.  Please advise Kathy
Peres and Renee Hack immediately by e-mail, fax or telephone call if you intend
to reject this Grant.  Absent such notice of rejection, the Company will prepare
and file the required Form 4 on your behalf within the required two business day
deadline. If Section 16 applies to you, you are also subject to Rule 144.  This
Rule is applicable only when the shares are sold, so you need not take any
action under Rule 144 at this time.



Those of you covered by these requirements have already been advised of your
status.  Others of you may become Section 16 insiders at some future date, in
which case reporting will be required at that time.


You will recognize income upon the exercise of non-qualified stock options in
accordance with the tax laws of the jurisdiction that is applicable to you.  You
will be required to pay forthwith to the Company the amount which the Company
must withhold on your behalf upon exercise of the Options.  State income tax and
FICA withholding may also be required and will be withheld in the same manner.


Neither the action of the Company in establishing the Program, nor any action
taken by it, by the Committee or the Board of Directors under this Program nor
any provisions of this Agreement shall be construed as giving to you the right
to be retained in the employ of the Company.

 
 

--------------------------------------------------------------------------------

 
